Citation Nr: 1133996	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant had a period of active duty for training from April 1981 to July 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously before the Board in August 2010 when it was remanded for additional development of the evidence.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that an acquired psychiatric disability, to include schizophrenia, may be related to the appellant's period of active duty for training.


CONCLUSION OF LAW

An acquired psychiatric disability, to include schizophrenia, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24)(B), 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2006, October 2006, and August 2010 the appellant was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the August 2006 letter, the appellant received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

Service treatment records are associated with the claims file, as are VA and private medical records.  The appellant has undergone a VA examination that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the opinion of the September 2010 VA examiner is more than adequate.  The VA examiner elicited information concerning the appellant's military service.  The opinion considered the pertinent evidence of record, and supporting rationale was provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its August 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the RO has contacted the NPRC in an attempt to obtain additional records.  The NPRC has indicated that the appellant's service treatment and personnel records have been sent previously.  The NPRC response also indicated (essentially recertified) that the appellant's active duty for training (ACDUTRA) service had been from April 1981 to July 1981.  Further, in an August 2010 letter the RO requested that the appellant complete and return the supplied VA Form 21-4142, Authorization and Consent to Release Information (VA Form 21-4142), for any treatment records she wished to have VA obtain.  No such VA Form 21-4142 authorizing VA to obtain records was submitted.

The Board notes that in a January 2009 response the Social Security administration indicated that medical records associated with the appellant's disability claim could not be located.

The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Law

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

If there is no evidence of a chronic condition during service, (or during an applicable presumptive period), then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Regulations addressing presumptive service connection, and presumption of soundness on entrance to service, do not apply to claimants with respect to periods of ACDUTRA or inactive duty training (INACDUTRA), since those presumptions only apply to "Veterans."  The definition of "Veteran" in these circumstances is such that it excludes such service unless, without benefit of the presumptions, it is established the individual was disabled from disease or injury incurred or aggravated during ACDUTRA or from injury incurred or aggravated during INACDUTRA (other than for a myocardial infarction, cardiac arrest or a cerebrovascular accident occurring during ACDUTRA or INACDUTRA).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The appellant's March 1981 enlistment examination noted that she "appears emotionally stable-should adjust."  The report did not further elaborate as to why the appellant would have to emotionally adjust.  On the corresponding report of medical history the appellant indicated that she did not have any such preexisting conditions.  

An April 1983 record from a private psychiatric hospital indicated that the appellant had been hospitalized at that facility twice in 1975 for treatment related to schizophrenia.  Also, in a February 2010 statement, the appellant confirmed that she had been treated in 1975 for a nervous breakdown.  Nevertheless, the Board notes that a psychiatric disability was not noted at the time of examination in March 1981 for entrance into the appellant's period of ACDUTRA.  Additionally, the appellant's service treatment records reveal no complaint or finding relative to a psychiatric disability.

Post-service treatment records indicate that the appellant was admitted to a psychiatric hospital in April 1983, more than a year subsequent to service, when schizophrenia was diagnosed.  Further, following review of the appellant's claims folder, a September 2010 VA examiner specifically stated that there was nothing to tie the appellant's schizophrenia to service.  In short, there is no clinical evidence suggesting that the appellant's psychiatric disability was incurred in or aggravated by active service.  

As to supporting lay evidence of record, the Board notes that in a September 2006 statement, B.L. essentially noted that the appellant had seemed moody and depressed when returning home in the Summer of 1981 from her Army training.  Interestingly, B.L. did not state that the appellant's condition had actually changed upon her return from Army training.  Further, neither B.L. nor the appellant have provided any reason or explanation as to the absence of any mention at all of the appellant's military service in the extensive April 1983 private hospitalization reports of record.

Further, the Board notes that the appellant and B.L. are competent to provide testimony and statements concerning experiencing or observing psychiatric symptoms.  While B.L. and the appellant are competent to report observations as to the appellant's mental status before, during, and after service, they are not competent to diagnose a psychiatric disability nor to opine as to the etiolology of any currently diagnosed psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that the appellant's assertions as to continuity of psychiatric symptoms since service are not credible inasmuch as such assertions are contradicted by a lack of complaints of psychiatric problems in service and the lack of any mention of the appellant's military service in the April 1983 private treatment records.  In this regard, the Board acknowledges that the absence of any corroborating medical evidence supporting the appellant's assertions, in and of itself, does not render her statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for an acquired psychiatric disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


